UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1646


CECIL F. MOTLEY, JR.,

                    Plaintiff - Appellant,

             v.

HOST HOTELS & RESORTS, INC.; HOST HOTELS & RESORTS OF
VIRGINIA, L.P.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:15-cv-02062-PX)


Submitted: November 29, 2017                                Decided: December 22, 2017


Before GREGORY, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne J. King, Silver Spring, Maryland, for Appellant. Walter E. Gillcrist, Jr., BUDOW
& NOBLE, P.C., Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cecil F. Motley, Jr., appeals the district court’s order granting summary judgment

in favor of Host Hotels & Resorts, Inc., and Host Hotels & Resorts of Virginia, L.P., in

his personal injury action. “[W]e review de novo the district court’s order granting

summary judgment.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 565 n.1

(4th Cir. 2015). “A district court ‘shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’” Id. at 568 (quoting Fed. R. Civ. P. 56(a)). “A dispute is

genuine if a reasonable jury could return a verdict for the nonmoving party.” Id. (internal

quotation marks omitted). In determining whether a genuine issue of material fact exists,

“we view the facts and all justifiable inferences arising therefrom in the light most

favorable to . . . the nonmoving party.” Id. at 565 n.1 (internal quotation marks omitted).

However, “the nonmoving party must rely on more than conclusory allegations, mere

speculation, the building of one inference upon another, or the mere existence of a

scintilla of evidence.” Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013).

       We have thoroughly reviewed the parties’ briefs and the materials in the joint

appendix and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Motley v. Host Hotels & Resorts, Inc., No. 8:15-cv-02062-PX (D. Md.

Apr. 20, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED

                                            2